UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6865


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GARY L. DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:90-cr-00085-MOC-7)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gary Lewis Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary L. Davis appeals the district court’s order denying his “Motion to Appeal by

Permission.” We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Davis, No. 3:90-cr-

00085-MOC-7 (W.D.N.C. June 4, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2